 1   DOWNEY BRAND LLP
     MATTHEW J. WEBER (Bar No. 227314)
 2   DAVID M. FOX (Bar No. 305147)
     3425 Brookside Road, Suite A
 3   Stockton, CA 95219-1757
     Telephone:   (209) 473-6450
 4   Facsimile:   (209) 473-6455
     mweber@downeybrand.com
 5   dfox@downeybrand.com

 6   Attorneys for Plaintiff
     TRI-DAM
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
                                             FRESNO DIVISION
11

12
     TRI-DAM,                                         CASE NO. 1:20-cv-00408-SKO
13
                         Plaintiff,                   ORDER
14
            v.                                        (Doc. 31)
15
     SCOTT FRAZIER                                    Date Filed:          March 17, 2020
16                                                    Trial Date:          November 30, 2021
                         Defendant.
17                                                    Judge:               Hon. Sheila K. Oberto

18

19

20          On July 1, 2021, the Parties to this action filed a Stipulation for a Limited Extension of the

21   Non-Expert Discovery Cutoff and to Extend the Dispositive Motion Filing and Hearing Deadline

22   in the Event of the Court’s Denial of Defendant’s Motion to Dismiss (Doc. 31), which is

23   APPROVED. Based upon the Parties’ Stipulation, and good cause appearing therefor, the Court

24   rules as follows:

25          Discovery is and shall remain STAYED pending the Court’s ruling on Defendant’s

26   Motion to Dismiss for Lack of Subject Matter Jurisdiction (the “Motion to Dismiss”);

27

28
                                                      1
                                                   ORDER
 1            The deadline to file dispositive motions shall be extended to a date that is thirty (30)

 2   days following the Court’s ruling on the Motion to Dismiss. In the event such deadline falls

 3   on a weekend or Court holiday, the operative deadline shall fall on the next Court day;

 4            The current hearing deadline for dispositive motions of August 11, 2021, is VACATED

 5   and shall be reset by the Court, along with the dispositive motion filing date, in the event of

 6   a denial of Defendant’s Motion to Dismiss;

 7            In the event the Court denies the Motion to Dismiss, the non-expert discovery deadline

 8   shall be extended solely for Defendant’s deposition to be taken in person, and for Plaintiff to

 9   serve its responses to Defendant’s Interrogatories, Requests for Admission, and Requests

10   for Production, both of which shall occur within fourteen (14) days of the Court’s ruling. In

11   the event that such deadline falls on a weekend or Court holiday, the operative deadline shall fall

12   on the next Court day; and

13            All remaining deadlines shall be governed by the Court’s June 24, 2020, Scheduling Order

14   (Doc. 13).

15
     IT IS SO ORDERED.
16

17   Dated:       July 2, 2021                                  /s/ Sheila K. Oberto                 .
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
                                                   ORDER
